                    IN THE UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF TENNESSEE
                             NASHVILLE DIVISION

                                          )
AVERAGE JOE'S ENTERTAINMENT               )
GROUP, LLC,                               )
                                          )
       Plaintiff,                         )
                                          )            No. 3:16-cv-3294-JPM-jb
v.                                        )
                                          )
SOUNDCLOUD, LTD.,                         )
                                          )
       Defendant.                         )
                                          )
                                          )
                                          )


                                   JUDGMENT



JUDGMENT BY COURT. This action having come before the Court on Defendant’s Motion
for Summary Judgment, filed on September 7, 2018 (ECF No. 116) and the Court having
entered an Order Granting Summary Judgment (ECF No. 153),

IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that, in accordance with
the Order Granting Summary Judgment, this action is DISMISSED WITH PREJUDICE.


APPROVED:

  /s/ Jon P. McCalla
JON P. McCALLA
UNITED STATES DISTRICT JUDGE

 October 17, 2018
Date
